DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
This office action is in response to the claims filed 02/10/2022, which amend claims 1, 7, 29, and 35. Claims 1-2, 6-7, 9-10, 13-15, 17-19, 25, 27-29, 32-33, and 35-37 are pending in the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was filed after the mailing date of the instant application on 01/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 02/10/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-2, 6-7, 14, and 19 as being anticipated by Martin-Ortiz et al.(Martin-Ortiz, M.; Gomez-Gallego, M.; Arellano, C.R.; Sierra, M.A., 2012, The Selective Synthesis of Metallanucleosies and Metallanucleotides: A New Tool for the Functionalization of Nucleic Acids, Chem. Eur. J. 18, 12603-12608), and of claims 1, 2, and 7 as being anticipated by Burke et al. (Burke, L.A. and Heirtzler, F., 2010, Spectroscopic and Photophysical Properties of Dicopper(I) Metallocyclophanes, Int. J. Quant. Chem., 110, 3061-3071), and the rejection under 35 U.S.C. 103 of claims 1-2, 6-7, 9, 14-15, 19, 25, 29, and 35-36 as being unpatentable over Kim et al. (US 2019/0112324 A1), and of claims 32 and 33 as being unpatentable over Kim et al. (US 2019/0112324 A1) in view of Metz et al. (US 2016/0072081 A1).

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiners Amendment was given in an interview with Greg Lefkowitz on 06/02/2022
The application has been amended as follows:
Claim 28 – please add a period at the end of the claim.  

Reasons for Allowance
Claims 1-2, 6-7, 9-10, 14-15, 17, 19, 25, 27-29, 32-33, and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
What is claimed in independent claims 1, 29, and 35 is a compound comprising a first ligand LA - which is a phenyl-imidazoisoquinoline, benzoimidazolyl-pyridine, benzoimidazopyridinyl-pyridine, or phenyl-benzoimidazopyridine ligand.
A search of the prior art did not identify the claimed invention.
With respect to independent claims 1, 29, and 35, the closest identified prior art is Kim et al. (US 2019/0112324 A1) which teaches organometallic compounds with a 5-membered heterocyclic ring condensed onto a heterocyclic ring coordinated to the metal core by a nitrogen atom.
However, the compounds of Kim differ from the claimed invention in that although the five-membered ring is on a ring coordinate to a metal by a nitrogen atom, two substituents are not joined to form a condensed aromatic ring.
Claims 2, 6-7, 9-10, 14-15, 17, 19, 25, 27-28, 32-33, and 36-37 are allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786      

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789